Chalmers, J.,
delivered the opinion of the court.
Harney and Washington were partners in a liquor saloon, the former having contributed the- capital, and the latter his-services. Harney, having become indebted to Odeneal, transferred to him in part payment of the indebtedness, and with the knowledge and consent of Washington, the entire business- and stock of the partnership. Odeneal subsequently took in Currie as a partner, and the business was continued under the style-of S. D. Currie & Co. The debt of Harney to Odeneal, jvhich formed the consideration of the transfer, was the individual debt of Harney, for which neither Washington ñor the firm of Harney & Washington, as a firm, were in any way responsible ; but Washington assented to and acquiesced in the sale. After the sale, Schmidlapp & Bros., creditors of the firm of Harney & Washington, sued out a writ of attachment against them, and caused the same to be levied on their former goods, in the possession of S. D. Currie & Co., upon the ground that the transfer of the firm goods in satisfaction of the individual debt of one of the partners was fraudulent and void as against firm creditors.
Is the principle assumed a sound one? Is it true that partnership assets cannot, by the act or assent of a,11 the partners, be-*600assigned in liquidation of the private debt of one of -the members, so as thereby to defeat the claims of firm creditors? The authorities on the question are divided, and in Bump on 'Fraudulent Conveyances it is broadly stated that such conveyances are voluntary, and void as to firm creditors; but it is doubtful,- from the cases cited, whether the author is alluding to transfers made by one partner alone, without the assent of his copartners, or whether, he embraces assignments. participated in by the entire firm. If the former, the proposition is indisputable; if the latter, we think the. sounder reasoning and the weight of authority are against him. We speak of -cases like the present, where there is no pretense of actual fraud, and where there is no showing that the firm was at the time insolvent, though, according to some of the cases, the insolvency of the firm would not affect the result.
■ The firm creditors at large of a partnership have no lien on its assets, any more than ordinary creditors have upon the property of an individual debtor. The power of disposition ■over their property, inherent in every partnership, is as unlimited as that of an individual, and the jus disponendi in the firm, all the members cooperating, can only be controlled by the same considerations that impose a limit upon the acts of an individual owner, namely, that it shall not be used for fraudulent purposes. So long as the firm exists, therefore, its members must be at liberty to do as they choose with their own, and even in the act of dissolution they may impress upon its •assets such character as they please. The doctrine that firm assets must first be applied to the payment of firm debts, and individual property to individual debts, is only a principle of administration adopted by the courts where from any cause-they are called upon to wind up the firm business, and find that the members have .made no valid disposition of, or ■charges upon, its assets. Thus, where upon a dissolution •of the firm by death or limitation or bankruptcy, or from any other cause, the courts are called upon to wind up the ■concern, they adopt and enforce the principle stated; but the *601principle itself springs alone out of the obligation to.do justice between the partners. The only way to accomplish this is to so marshal the assets that property which was owned in common shall be applied to the joint debts, and that which was separately owned shall be applied to the liabilities of its separate owner; so that neither class of creditors shall be allowed to trespass upon the fund belonging to the other, until the claims of that other shall have been satisfied. This right of the creditors is, therefore, really the right of their debtors; and inures to them derivatively from the debtors. Hence it is said that the lien or quasi-lien of the creditor ‘ ‘ is worked out through the partners the meaning of which is that the firm creditors may demand the primary application of the firm assets to the payment of their debts, because each one of the partners would have a right to demand this as against his co-partners. It must follow, therefore, that if at a time when the firm was still in existence, when no legal liens of any sort had attached, when it was neither bankrupt nor contemplating bankruptcy, all the members have agreed to a particular disposition of its assets, and that disposition is neither colorable nor fraudulent — that is to say, is upon a bona-fide consideration, and reserves no benefit to the grantors — inasmuch as none of the partners can be heard to complain of such disposition, so none of the creditors of the firm, or of the individual members composing it, can question or attack it.
Conceding, as all the authorities do, that the firm creditors had no independent right to demand to be first paid, but derive that right solely through and under the right which the partners have to insist that this shall be done, it is impossible to see how the rule can be enforced where all the members of the firm have, before the dissolution, and without any ground to suspect fraud, given to the assets a different direction.
While some courts of high repute have taken a different view, we confess our inability to escape the logic of this proposition.
The courts of New York, New Hampshire, Illinois, and per*602haps other states, seem to have taken a different view of the-question.
In consonance with our view are the following, among other, authorities: Whitton v. Smith, Freem. Ch. 231; Freeman v. Stewart, 41 Miss. 139; Carter v. Beaman, 6 Jones L. 44; Rice v. Barnard, 20 Vt. 479; National Bank v. Sprauge, 20 N. J. Eq. 14; Allen v. Centre Valley Co., 21 Conn. 130; Sigle v. Knox County Bank, 8 Ohio St. 511; Ex parte Ruffin, 6 Ves. 119; Campbell v. Mullett, 2 Swans. Ch. 550.
Judgment affirmed.